ELECTRONIC RECORD                                61HG

                                                                 POSS. OF A FIREARM BY A
COA#       14-14-00092-CR                        OFFENSE:        FELON


           Applon, James Noah v. The State
STYLE:     ofTexas                               COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    262nd District Court


DATE: 04/21/2015                 Publish: NO     TC CASE #:      1403624




                          IN THE COURT OF CRIMINAL APPEALS


         Applon, James Noah v. The State of
STYLE:   Texas                                        CCA#:               61H5
  ffiO     SE                         Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

 NSrW$$£b            #S    VtJTirr                    JUDGE:

date:              vMlzo/s                            SIGNED:                           PC:

JUDGE:           1^\, CcOUt^~~<                       PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD